DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 contains the trademark/trade name Versafit TM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular heat shrink sheathing and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0126069 (“JONG”).
Regarding claim 1, JONG teaches an optical cable assembly (10) comprising: 
a plurality of fibers (20); 
a connector (12); 
at least a first flat ribbonized portion (16) comprising at least a first portion of the plurality of fibers, the first flat ribbonized portion being terminated to the connector (Fig. 1); and 
at least a first non-flat portion comprising at least a second portion of the plurality of fibers (Fig. 3; par. [0022]).
Regarding claim 2, JONG teaches a sheathing (22) over at least the non-flat portion.
Regarding claim 5, JONG teaches that the connector is an MT connector (par. [0019]).
Regarding claim 6, JONG teaches that the flat portion comprises at least a single row of the plurality of fibers (Fig. 1).
Regarding claim 8, JONG teaches that the non-flat portion comprises a radial distribution of the plurality of fibers (par. [0023]).
Regarding claim 9, JONG teaches a second flat portion (18, 18”) of at least a third portion of the plurality of fibers terminated to at least one second connector (14).
Regarding claim 10, JONG teaches the at least one second connector comprises a plurality of connectors, each of the plurality of connectors connected to one of the third portion of the plurality of fibers (Fig. 4).
Regarding claim 11, JONG teaches at least a second non-flat ribbonized portion of cable comprising at least a fourth portion of the plurality of fibers (Fig. 4).
Regarding claim 18, JONG teaches a method of preparing a cable assembly (10), the method comprising: stripping at least a first portion of a flat ribbonized cable and leaving at least a second portion of the cable unstripped , wherein the at least first portion defines at least one non-flat portion, and the at least second portion defines at least one flat portion, wherein the at least one flat portion is at an end of the cable and the at least one non-flat portion is interior to the at least one flat portion on the cable (Fig. 3, par. [0022]); terminating the at least one flat portion with a connector (12); and encasing the at least one non-flat portion with a sheathing (22), wherein fibers within the at least one non-flat portion are free to move with respect to each other (par. [0024]).
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0102088 (“KONDO”).
Regarding claim 19, KONDO teaches a method of preparing a cable assembly (Fig. 1), the method comprising: 
routing a plurality of fibers (1) on a substrate (2), wherein each of the plurality of fibers has two end portions (left-hand side and bottom side of Fig. 1), each of the end portions extends from the substrate, wherein one or more end portions of different fibers of the plurality of fibers are grouped in at least a first leg and a second leg, wherein at least the first leg comprises a plurality of the end portions of different fibers (Fig. 1); 
ribbonizing a distal portion of at least the first leg such that a proximate portion of the first leg adjacent the substrate is not ribbonized (par. [0030]); 
connectorizing the distal portion of the first leg (pars. [0027] – [0029]); and 
sheathing at least the proximate portion the first leg, wherein fibers in the proximate portion of the first leg are free to move with respect to each other and to bend in any direction (par. [0030]).
Regarding claim 20, KONDO teaches that the plurality of fibers are grouped in more than two legs, wherein at least one of the more than two legs comprises just one of the end portions; and wherein connectorizing comprises also connectorizing the at least one of the more than two legs (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JONG in view of US 2020/0225431 (“ZITSCH”).
JONG teaches the limitations of the base claim 2. JONG does not teach that the sheathing is a Versafit TM heat shrink sheathing. ZITSCH teaches the use of Versafit TM heat shrink sheathing for optical cables (par. [0016]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the heat shrink sheathing of JONG so as to be a Versafit TM heat shrink sheathing, as taught by ZITSCH. The motivation would have been “to provide abrasion and/or chemical and/or heat resistance” (ZITSCH, par. [0016]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JONG in view of US 2019/004257 (“ANDERSON”).
JONG teaches the limitations of the base claim 6. JONG does not teach that the flat portion comprises two or more stacked rows of the plurality of fibers. ANDERSON teaches a flat portion of an optical fiber cable that comprises two or more stacked rows of a plurality of fibers (par. [0059]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the flat portion of JONG so as to comprise two or more stacked rows of the plurality of fibers, as taught by ANDERSON. The motivation would have been to achieve a desired design configuration (ANDERSON, par. [0059]). 
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the combination of a substrate upon which the plurality of fibers are affixed in a predetermined pattern, and at least two legs extending from the substrate, wherein a first leg comprises the first non-flat portion and the first flat portion terminated with the first connector, and a second leg comprises a second non-flat portion of at least a third portion of the plurality of fibers, and a the second flat portion of the third portion terminated with a second connector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883